Citation Nr: 0207910	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for hepatitis.

2.  Entitlement to a compensable evaluation for tinea cruris.

3.  Entitlement to a compensable 10 percent evaluation for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This case was previously before the Board in 
March 2001 at which time it was remanded to the RO for due 
process development.

The Board is taking additional development on the issue of 
entitlement to a compensable evaluation for service-connected 
hepatitis pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's tinea cruris is manifested by itching and 
involvement of an extensive area.

3.  The veteran has herein been assigned a 10 percent rating 
for a skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable, 10 percent, evaluation 
for tinea cruris have been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2001).

2.  The legal requirements for a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

As far as the duty to notify, the veteran has been notified 
of the criteria pertaining to evaluating his skin disability 
in the March 1999, December 1999 and December 2000 rating 
decisions, as well as a June 1999 Statement of the Case and a 
May 2001 Supplemental Statement of the Case.  In addition, 
the veteran was notified in a March 2001 letter from the RO 
about the new change in law and what it entailed.

Regarding the duty to assist, the Board finds that the 
requirements of the VCAA have been met.  Attempts have been 
made to obtain all pertinent treatment records that were 
identified.  In addition, the veteran was afforded VA 
examinations for his skin disability in November 1999 and 
April 2000.  Thus, the RO has met its duty under the VCAA to 
assist the veteran with respect to this claim, and there is 
no prejudice to him in deciding the claim at this time.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Also, he presented testimony 
to support his claim to the undersigned Board member in 
January 2002.  Based on the foregoing reasons, the RO has met 
its duty under the VCAA to assist the veteran with respect to 
this claim, and there is no prejudice to him in deciding the 
claim at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)); Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The RO granted service connection for tinea cruris in March 
1949 and assigned a noncompensable evaluation, based on 
service medical records showing that the veteran had tinea 
cruris while hospitalized in February 1946

In September 1998, the veteran filed a claim for a 
compensable evaluation for his service-connected skin 
disorder stating that the condition had worsened.

At a VA examination in October 1998, the veteran reported 
having impetigo over his neck, but none was found on 
examination.  Instead, he was found to have signs of fungus 
infection in the groin area which was noted to be chronic 
with surrounding scaling.  He was given a diagnosis of fungus 
infection of the groin bilaterally, which was in the process 
of healing.  The diagnosis was fungus infection of the 
toenails, particularly of the big toe and second toe of both 
feet.  The examiner noted that the veteran was not receiving 
any treatment at that time.

In a March 1999 rating decision, the RO denied the veteran's 
claim for a compensable evaluation for his service-connected 
tinea cruris.

A May 1999 VA outpatient record reflects the veteran's 
complaint of an extremely itchy rash on the forearm, knee 
gatch, antecubital groin and elbow areas.  Findings revealed 
a red, itchy, non-raised dry rash that was visibly apparent 
in the antecubital and forearm area.  It is noted that the 
veteran had already been given a prescription by his primary 
care physician for Prednisone which he had been using for 
four days, and that he was presently requesting 
hydrocortisone cream which was prescribed.  

In a September 1999 statement in support of his claim for a 
compensable evaluation, the veteran said that the condition 
had worsened and spread to other parts of his body. 

In November 1999, the veteran underwent a VA dermatology 
examination and reported that his skin rash had "marked 
itchiness" which came and went and required cream.  On 
examination, there was a macular rash on the veteran's inner 
thighs, both right and left.  The examiner said that it was 
not really itchy and was kind of dry, with slight wetness on 
the right inner thigh, the left one was brownish, 
hyperpigmented.  It had an irregular shape border which was 
about one-third of the middle thigh of both sides.  There was 
no ulceration and no bleeding.  The veteran had marked 
pruritus.  He was given a diagnosis of tinea cruris of the 
medial thighs, right and left.  Photographs were taken of the 
skin disability as described.

The RO continued a noncompensable evaluation for the 
veteran's service-connected tinea cruris in a December 1999 
rating decision.

The veteran was seen in a VA dermatology clinic in March 2000 
complaining of itchy, dry skin all over his body.  He 
admitted to using hot tubs frequently.  He had been using 
over-the-counter moisturizers without any relief.  On 
examination, there was generalized dry skin and some scaling 
throughout.  There was no erythema.  The veteran was given a 
diagnosis of ichthyosis and irritant dermatitis.  He was 
prescribed ointment and advised not to use a hot tub.

A VA dermatology clinic record dated in April 2000 noted that 
the veteran was being seen for a follow-up for his more than 
28 year history of tinea cruris.  He complained of itchiness 
and scaly areas on his buttocks, groin, and the dorsum of his 
right foot.  The veteran was not using any of the prescribed 
lotions or creams to treat the area.  On examination, he had 
erythematous, not well-circumscribed areas of hyperkeratosis 
on the areas of the buttocks, back of right thigh, and the 
dorsum of the right foot.  He also had erythematous 
nonscaling plaques that covered most of the groin area.  He 
was provided an assessment of tinea cruris that had spread 
onto a portion of the right dorsum of the foot.  He was 
instructed to use Lotrimin cream.

At a follow-up appointment at a VA primary care clinic in May 
2000 for various conditions, the veteran was found to have no 
skin lesions or ulcerations.

In a June 2000 statement, the veteran again asserted that he 
was entitled to a compensable evaluation for his skin 
disability.  He said that he had been receiving treatment at 
a VA medical center in Pennsylvania.

A VA dermatology examination was conducted in September 2000.  
The veteran complained of a 50 year history of itchy skin, 
particularly in his lower extremities, groin and buttocks.  
He had been given various creams in the past which he used 
occasionally, but could not remember their names.  Sometimes, 
he noticed improvement with the ointments and sometimes he 
did not.  On examination, the veteran had reticular 
hyperkeratotic plaque on his right leg extending from his 
buttocks down to his shin.  His tinea cruris was well healed.  
His groin area was slightly hypopigmented.  He was given an 
assessment of diffuse xerosis and ichthyosis vulgaris.  The 
examiner prescribed aquaphor ointment to effected areas twice 
a day and advised the veteran to stop using other unspecified 
creams and ointments, and to return to the clinic in two 
months for a reevaluation.  He said that the veteran had a 
long history of dermatophytosis involving the groin area, 
thighs and feet, which was currently under control and was 
related to service.  He said also that the veteran had dry 
skin that was not related to service, but rather was related 
to his age and possibly colon cancer and chemotherapy.

The RO continued a noncompensable evaluation for the 
veteran's skin disability in a December 2000 rating decision.  
In a February 2001 rating decision, the RO denied a 10 
percent evaluation based upon multiple, noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.

In a June 2001 statement, the veteran said that he wished to 
make it clear that he had "constant itching in his upper 
thighs, hips and buttocks" and that "none of the various 
creams which [he had] been treated with provide[d] any 
relief."

At a hearing before the undersigned Board member in January 
2002, the veteran testified that he had been using a lot of 
creams prescribed by the VA, but was presently using Gold 
Bond because that was the only thing that worked.  He said 
that his skin became like sandpaper and itched.  He described 
the condition as affecting his buttocks down to his feet, and 
his arms and thighs.  He said that he could not really say 
that the skin disability was affected by the weather, but 
that it was pretty consistent all year long.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's tinea cruris has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
higher evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Tinea cruris (dermatophytosis) is to be rated as eczema.  
38 C.F.R. § 4.118, Code 7813.  A noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching which is on a non-exposed surface or 
small area.  A 10 percent evaluation requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  For a 30 percent evaluation, there must be 
exudation or itching that is constant, extensive lesions or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  Code 
7806.

In continuing a noncompensable evaluation for the service-
connected skin disability in a December 2000 rating decision, 
the RO noted that the veteran's tinea cruris was well healed 
and that his skin complaints were not shown to be secondary 
to his service-connected skin disability.  Notwithstanding 
this finding, the VA examiner in September 2000 did relate 
the veteran's long history of dermatophytosis involving his 
groin area, thighs and feet to his military service.  
Therefore, his skin complaints are related to his service-
connected disability, with the exception of dry skin which 
the examiner opined was not related to the veteran's military 
service.  

The Board finds that the evidence favors a 10 percent 
evaluation, and no more, for the veteran's service-connected 
tinea cruris.  A VA examiner who evaluated the veteran in the 
dermatology clinic in April 2000 noted hyperkeratosis on 
areas of the veteran's buttocks, back and right thigh as well 
as erythematous nonscaling plaques that covered most of the 
groin area.  He assessed these findings as tinea cruris and 
said that the disability had also spread onto a portion of 
the right dorsum of the veteran's right foot.  These areas 
certainly qualify as extensive.  Similarly, the veteran was 
found at a VA examination in September 2000 to have reticular 
hyperkeratotic plaque on his right leg extending from his 
buttocks down to his shin.  This too is considered an 
extensive area.  In further fulfillment of this criterion, 
the examiner in September 2000 gave an assessment that the 
veteran's xerosis and ichthyosis vulgaris was diffuse 
(emphasis added).  

Not only does the Board find that the veteran's service-
connected dermatophytosis affects an extensive area, the 
Board also finds that it involves itching.  Supportive 
evidence includes the veteran's statements and testimony as 
to experiencing persistent itching over the years, as well as 
the numerous complaints of itching he made at various VA 
examinations and outpatient clinics in recent years.  In 
addition, although the VA examiner in November 1999 remarked 
that the sole macular rash located on the veteran's inner 
thighs was "not really itchy", he went on to state that the 
veteran had "marked pruritus."  Moreover, a May 1999 VA 
outpatient record shows that the veteran had a visibly 
apparent red rash in his forearm area, knee gatch, 
antecubital groin and elbow areas which was "extremely 
itchy."  It also shows that he was prescribed 1% 
Hydrocortisone cream.   

Based on the foregoing, and resolving any reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
service-connected skin disability satisfies the criteria for 
a 10 percent evaluation under Code 7806 since it involves 
itching as well as an extensive area.  38 C.F.R. §§ 4.3, 
4.119.  The evidence does not support a higher than 10 
percent evaluation under Code 7806 since it does not show 
constant itching or exudation, extensive lesions or marked 
disfigurement.  Although the veteran said in a June 2001 
statement that the itching was constant, his skin disability 
was found to be well controlled at the recent VA examination 
in September 2000, and the veteran himself later testified in 
January 2002 that the medication he was using, Gold Bond, was 
effective in relieving his symptoms.  Exudation is not noted 
in any of the medical records, either by way of complaints or 
findings.  The veteran's skin disability has not been 
identified as consisting of extensive lesions, but rather 
have been described as consisting of a macular, red or 
brownish rash, and erythematous, nonscaling plaques.  This 
does not satisfy the criterion of extensive lesions.  Lastly, 
the medical evidence is devoid of any notation to the effect 
that the rash/plaques have caused marked disfigurement.

Entitlement to a 10 Percent Rating under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2001).  

The consideration of the benefits of § 3.324 is predicated on 
the existence solely of noncompensable service-connected 
disabilities.  In view of the Board's grant of a compensable 
(10 percent) rating for the veteran's service-connected tinea 
cruris as noted above, the veteran does not meet the 
regulatory requirements for entitlement to a compensable 
rating under 38 C.F.R. § 3.324.  Accordingly, this claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

A compensable, 10 percent, evaluation for the veteran's 
service-connected tinea cruris is granted; subject to the law 
and regulations governing the payment of monetary benefits.

A compensable evaluation of 10 percent for multiple 
noncompensable service connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

